Citation Nr: 0020363	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than January 3, 
1997, for a 30 percent evaluation for a migraine headache 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1998 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO), which established a 30 percent 
evaluation for a migraine headache disability, effective 
January 3, 1997.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran's migraine disability was manifested by 
characteristic prostrating attacks occurring on average at 
least one in two months over the last several months, prior 
to February 2, 1995.  


CONCLUSION OF LAW

The criteria for an effective date of February 2, 1995, for a 
disability rating of 30 percent for a service-connected 
migraine headache disorder has been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. pt. 4, § 4.124a Diagnostic Code 8100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999), that is, this claim is plausible.  He has not 
alleged that any records of probative value that may be 
obtained, and which are not already sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999), with regard to 
this claim has been satisfied.

The veteran was awarded service connection for a headache 
disability in a rating action dated December 1996, after the 
RO noted that his service medical records (SMRs) showed a 
history of headaches, and established a 10 percent 
evaluation, effective October 1, 1991.  The veteran then 
disagreed with that assignment.  The RO next assigned a 30 
percent evaluation for a his headache disability, in a April 
1998 rating action, effective from January 3, 1997, the date 
the record showed that the veteran reported to the ER for his 
headache disability.  The veteran next perfected his appeal, 
noting that he was only appealing the effective date issue, 
arguing, in essence, that a 30 percent evaluation should have 
been assigned from October 1991.  

The severity of a migraine headache disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. pt. 4 (1999) (hereinafter Schedule).  These 
criteria are based on the average impairment of earning 
capacity, 38 U.S.C.A § 1155 (West Supp. 1999), and utilize 
separate diagnostic codes to identify the various 
disabilities.  38 C.F.R. pt. 4 (1999).  Diagnostic Code 8100 
contemplates migraine headache disabilities.  A 10 percent 
rating for migraine headaches contemplates characteristic 
prostrating attacks occurring on average at least one in two 
months over the last several months.  The current 30 percent 
rating for migraine headaches contemplates characteristic 
prostrating attacks occurring on average once a month over 
the last several months.  A 50 percent rating contemplates 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

The veteran's service medical records (SMRs) reflect that he 
was seen in October 1990 with complaints of intermittent 
headaches of a seven week duration.  The examiner noted that 
the veteran reported that he had a throbbing dull ache on the 
left side of his head, and that he estimated the pain to be 
between 3 and 6 on a scale of 1 to 10.  A Master Problem List 
record reflects that the veteran was assessed with chronic 
headaches, which were "likely tension" in nature, but were 
possibly mixed.  Records dated May 1991 show that he was 
again seen with complaints of left-sided headaches for a 
duration of six months without resolution.  A May 3, 1991 
record shows that the examiner reported that his physical 
examination was "OK", and that his Head, Eyes, Ears, Nose 
and Throat examination was reportedly normal.  The report of 
a CAT scan reportedly revealed "Unremarkable intracranial 
conditions, according to age".  A May 16, 1991 record shows 
that the veteran was assessed with 'migraine mited' type 
headaches, and that he was given Elavil.  It was noted that 
his CAT scan results were normal.  

The record subsequent to service shows that the veteran was 
seen with complaints of headaches in August 1992.  The 
examiner assessed [questionable] tension headaches, and noted 
that the veteran was to take Tylenol and monitor the 
character and frequency of the headaches.  An October 1992 
record notes that the veteran complained of daily headaches, 
on the left side of his head.  The report of a December 1992 
record notes that the veteran reported that he had not 
noticed any return [of headaches] since he started his 
nighttime job.   An additional record dated August 1993 also 
reflects that the veteran's "[questionable] migraine 
headaches" were "gone since" he changed jobs, and that he 
denied medication for his headache disorder.  

The report of a August 1994 VA medical examination is also of 
record, and shows that the veteran reported that he had two 
to three headaches per week.  The examiner found that these 
were "best ascribed to a tension etiology".   An additional 
medical record, dated September 1994, shows that the veteran 
again complained of two to three headaches per week, and that 
the examiner noted that these were without any associated 
aura or findings.  

A January 1995 record shows that the veteran was seen with 
complaints of headaches that were bifrontal or behind the 
left eye.  Records dated February 1995 reflect that he was 
seen first on February 2, 1995.  That record shows that the 
examiner suspected a migraine headache, and that he was 
prescribed Percocet and bedrest.  Additional records dated 
February 27th and 28th show that the veteran again complained 
of headaches, and was diagnosed with pharyngitis and likely 
varicella zoster (chicken pox), respectively.  A March 1995 
record reflects that the veteran was assessed with cluster 
headaches.  The report of a June 1995 VAME shows that the 
veteran complained of three to four headaches per week, that 
were throbbing and very sharp, with nausea and blurry vision.  
The diagnosis was a migraine headache, common type.  A 
September 1995 record next shows that the veteran again 
presented with complaints of headaches, two to three times 
per week, behind the left eye.  

An April 1996 record shows that the veteran was assessed with 
cluster headaches, and a December 1996 report shows that the 
veteran was assessed with a migraine headache.  Records dated 
February 3, 1997, reflect that the veteran was seen for a 
moderately severe headache, and was referred to an Emergency 
Room.  The ER report shows that the veteran was given an 
Imitnex injection.  The veteran again complained of headaches 
on February 4, 1997, but left prior to treatment.  An April 
1997 record shows that the veteran was assessed with a 
migraine headache. 

The veteran also submitted his private treatment records, 
dated January 1998 to March 1998, and a letter dated November 
1997, which shows that the veteran's VA treatment records 
were apparently reviewed by his physician.  After an 
examination, the impression was that the veteran experienced 
migraine headaches.  The physician also noted that they 
appeared to "cluster".  VA neurological records dated June 
1998 reflect that the veteran was assessed with cluster 
headaches, and cluster vs. migraine headaches.  The report of 
an October 1998 VAME reflects that the veteran was assessed 
with migraine/cluster headaches by history.  

The veteran has stated that he is only appealing the issue of 
whether an effective date earlier than January 3, 1997 is 
warranted for the assignment of his 30 percent evaluation for 
his migraine headache disability, in his VA Form 9 (Appeal 
form).  He avers that the 30 percent evaluation for his 
migraine disability should have been established as of 
October 1, 1991.  The veteran's representative has made the 
argument on his behalf that the effective date for the 30 
percent evaluation should be assigned no later than February 
1995.  

The governing statutory and regulatory provisions expressly 
stipulate that the effective date for the granting of 
disability compensation is the day following separation from 
active service or the date that the entitlement arose if the 
claim is received one year after the veteran's separation 
from service.  When a claim is received more than one year 
after service separation, the effective date for the granting 
of disability benefits is the later of the dates that the 
claim was received or that the entitlement arose.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  
Moreover, if a claim is considered abandoned, i.e., the 
veteran has not provided requested information within a one 
year period and no further action has commenced on the claim, 
and the veteran then submits what is essentially a new claim, 
the right to benefits, when established, shall commence no 
earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158(a) (1999).

A 10 percent evaluation was initially established, in a 
December 1996 rating decision (RD), effective from October 1, 
1991.  The veteran disagreed with that evaluation, and a 30 
percent evaluation was assigned in an April 1998 RD, 
effective from January 3, 1997.  The question that must now 
be addressed by the Board is when the entitlement to the 30 
percent evaluation arose.

Again, a 10 percent rating for migraine headaches 
contemplates characteristic prostrating attacks occurring on 
average at least one in two months over the last several 
months.  The current 30 percent rating for migraine headaches 
contemplates characteristic prostrating attacks occurring on 
average once a month over the last several months.

The evidence shows that the veteran was treated three times 
from October 1990 to May 1991.  Although he was assessed with 
"migraine mited" headaches in a May 1991 record, the 
medical evidence does not show that characteristic 
prostrating attacks occurring on average at least once a 
month, over the last several months were present.  In fact, 
it tends to show that the veteran's headache disorder was 
complicated as his headaches were "likely tension" in 
nature, or were possibly "mixed".  However, it clearly does 
not show that the veteran manifested a migraine headache 
disability productive of prostrating attacks once a month.  

Similarly, between August 1992 and August 1993, the medical 
evidence shows four instances of treatment.  The August 1992 
record assesses the veteran with questionable tension 
headaches.  While the October 1992 record shows that he 
provided the medical examiner with an oral history of daily 
headaches, the evidence also shows that in December 1992 and 
August 1993, he noted that his headaches were gone since his 
job at UPS.  Thus, this evidence also does not show that he 
manifested a headache disability that was productive of 
prostrating attacks once a month.  

The report of his VAME examination, dated August 1994, 
reflects that the examiner found that his headaches were 
"best ascribed to a tension etiology", and records dated 
September 1994 noted that he complained of headaches, without 
any associated aura or findings.  A January 1995 record noted 
that he complained of bifrontal or headaches behind the left 
eye.  This evidence also does not show that the veteran 
manifested completely prostrating attacks averaging once per 
month.  

The veteran was next diagnosed with a migraine headache in a 
record dated February 2, 1995, and was seen twice more in 
February, once in March, in June and again in September 1995.  
Thus, the medical evidence now shows that the veteran was 
seen an average of once per month, over the last several 
months.  The Board also finds it significant that the veteran 
was prescribed Percocet and bed rest in February 1995, where 
he was assessed with a migraine headache disability. Although 
the veteran was subsequently assessed with cluster headaches, 
and did not again present to the Emergency Room for treatment 
until February 1997, we find that the preponderance of the 
evidence is not against his claim, instead, it is in 
equipoise. In order to afford him the benefit of every doubt, 
the assignment of a 30 percent evaluation should be 
established from February 2, 1995.  38 C.F.R. §§ 4.3, 4.7 
(1999.  


ORDER

An effective date of February 2, 1995 for the assignment of a 
30 percent evaluation for a migraine headache disability is 
granted.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

